Civil action tried upon the following issues:
"1. Did the plaintiffs and the defendant enter into the contract as alleged in the complaint? Answer: Yes.
"2. If so, did the defendant breach said contract as alleged in the complaint? Answer: Yes.
"3. If so, what damages, if any, are the plaintiffs entitled to recover of the defendant? Answer: $500."
From a judgment on the verdict, the defendant appeals, assigning errors.
The dispute was essentially one of fact, determinable alone by the jury. A careful perusal of the record leaves us with the impression that the case has been tried substantially in accord with the decisions and principles applicable. The verdict and judgment will be upheld.
No error.